Citation Nr: 0637942	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  03-13 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
chronic cervical strain with intermittent headaches prior to 
September 26, 2003.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chronic cervical strain with intermittent 
headaches from September 26, 2003.

3.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1991 to June 
2000.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  In that decision, the RO granted 
service connection for (1) chronic cervical strain with 
intermittent headaches with a 0 percent (non-compensable) 
evaluation, and (2) hypertension with a 10 percent 
evaluation, both effective June 5, 2000.  

The veteran requested a RO hearing, which was scheduled for 
July 2002.  He did not appear and his request was considered 
withdrawn. 

In a subsequent September 2004 rating decision, the RO 
granted an increased 10 percent evaluation for chronic 
cervical strain with intermittent headaches, effective 
September 26, 2003.

The Board remanded the case to the RO for further development 
in October 2005.  Development has been completed and the case 
is once again before the Board for review.

The veteran requested a Board hearing, which was scheduled 
for March 2006; he withdrew his request in March 2006.  


FINDINGS OF FACT

1.  Prior to and from September 26, 2003, the veteran is 
shown to have 45 degrees flexion, 40 degrees extension, 40 
degrees lateral bending, and 70 degrees rotation of the 
cervical spine; no tenderness; and mild straightening of the 
usual cervical lordotic curvature.  

2.  The veteran is not shown to have headaches or migraines 
with characteristic prostrating attacks averaging one in two 
months over a period of several months.

3.  The veteran is shown to have diastolic blood pressure 
readings predominantly under 100, with intermittent high 
blood pressure readings of 100 or more; systolic blood 
pressure predominantly under 160; and he requires continuous 
medication for control of his blood pressure.  


CONCLUSIONS OF LAW

1.  Prior to September 23, 2003, the criteria for an initial 
compensable evaluation for chronic cervical strain with 
intermittent headaches have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5290 (prior to Sept. 23, 2003), 
4.124a, Diagnostic Code 8100 (2006).   

2.  From September 23, 2003, the criteria for an initial 
evaluation in excess of 10 percent for chronic cervical 
strain with intermittent headaches have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.71a, Diagnostic Code 5237, 4.124a, Diagnostic 
Code 8100 (2006).   

3.  The criteria for an initial evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the VCAA became law in November 2000.  
The RO did not provide the veteran with VCAA in regard to his 
original service connection claim which was filed in November 
2000.   However, in April 2001, the RO awarded service 
connection for chronic cervical strain with intermittent 
headaches, and for hypertension, effective June 2000.  
Therefore, the Board finds that VCAA notice and its 
application is no longer required in this case because the 
original claim has been "substantiated."  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).   

The veteran's current appeal is for higher initial 
evaluations for service-connected chronic cervical strain 
with intermittent headaches and hypertension.  The Board 
finds that VA complied with the procedural requirements of 38 
U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b).  In a 
January 2004 letter, VA informed the veteran of the evidence 
necessary to substantiate his claims, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  VA also asked the veteran 
to provide any evidence that pertains to his claims.  A 
September 2004 supplemental statement of the case provided 
the veteran with notice of new regulations in regard to 
rating disabilities of the spine. 

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A January 2006 letter 
provided the veteran with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  This notice was not received prior to the initial 
rating decision.  However, despite the inadequate timing of 
this notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the Board is denying the appellant's claims, and 
as there is no indication that any notice deficiency 
reasonably affects the outcome of this case, the Board finds 
that any VCAA notice deficiency is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  The Board notes that the veteran was scheduled for 
March 2005 VA examination for the spine in conjunction with 
his appeal for an increase, but he failed to report for this 
examination.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claims, and to respond to VA notices.  The veteran and 
his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service 
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  Staged ratings are for consideration in this 
case.  Because the RO issued a new rating decision in 
September 2004, granting an increased 10 percent evaluation 
effective September 26, 2003, the Board will evaluate the 
level of disability for chronic cervical strain with 
intermittent headaches both prior to and from September 26, 
2003.

1.  Chronic Cervical Strain with Intermittent Headaches

During the pendency of this appeal, VA issued new schedular 
criteria for evaluating disabilities of the spine under 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243, which 
became effective on September 26, 2003.  61 Fed. Reg. 51,457; 
68 Fed. Reg. 51,458 (Aug. 27, 2003); see also 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2006).  The new criteria include 
a revision of 38 C.F.R. § 4.71a, to include Plate V, Range of 
Motion of Cervical and Thoracolumbar Spine, which reflects 
normal ranges of motion of the cervical spine and 
thoracolumbar spine.  The Board is required to consider the 
claim in light of both the former and revised schedular 
rating criteria.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  However, both the 
old and the new regulations will be considered for the period 
after the change was made.  See VAOPGCPREC 3-00; 38 U.S.C.A. 
§ 5110(g) (West 2002).

Prior to September 26, 2003, the veteran was assigned a 0 
percent (non-compensable) evaluation under Diagnostic Codes 
5290 for chronic cervical strain.  He is currently evaluated 
at 10 percent disabling under Diagnostic Code 5237.  

Diagnostic Code 5290, applicable prior to September 26, 2003, 
assigns a 10 percent evaluation for slight limitation of 
motion of the cervical spine; a 20 percent evaluation for 
moderate limitation of motion; and a maximum 30 percent 
evaluation for severe limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5290 (prior to Sept. 26, 2003).  

The Board notes that words such as "severe," "moderate," 
and "mild" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, VA must evaluate all 
evidence, to the end that decisions will be equitable and 
just.  38 C.F.R. § 4.6 (2006).  Although the use of similar 
terminology by medical professionals should be considered, is 
not dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2006).

The revised schedular criteria for the rating of spine 
disabilities, effective from September 23, 2003, evaluates 
cervical strain based on limitation of motion under the 
General Rating Formula for Disease and Injuries of the Spine.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).  A 10 
percent evaluation is assigned for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  Id.  A 20 percent evaluation is assigned for 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Id.  A 30 percent evaluation is assigned 
for forward flexion of the cervical spine at 15 degrees or 
less; or favorable ankylosis of the entire cervical spine.  
Id.   A 40 percent evaluation is assigned for unfavorable 
ankylosis of the entire cervical spine.  Id.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Id. at Note 2.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
combined range of motion range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  Id.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
Id.

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2006).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2006).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).  

The veteran's intermittent headaches were rated under 
Diagnostic Code 8100.  Rating by analogy is appropriate for 
an unlisted condition where a closely related condition, 
which approximates the anatomical localization, 
symptomatology, and functional impairment, is available.  38 
C.F.R. § 4.20 (2006).  

Diagnostic Code 8100 assigns a 0 percent evaluation for 
migraines with less frequent attacks; a 10 percent evaluation 
is assigned with characteristic prostrating attacks averaging 
one in two months over the last several months; a 30 percent 
evaluation is assigned with characteristic prostrating 
attacks occurring on average once a month over the last 
several months; and a 50 percent evaluation is assigned with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2006).

The Board finds that prior to September 26, 2003, the 
veteran's chronic cervical strain most closely approximates a 
0 percent evaluation under Diagnostic Code 5292.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5292 (prior to Sept. 26, 
2003).  During the February 2001 VA examination, range of 
motion in the cervical spine was described as normal.  The 
veteran had 45 degrees flexion; 40 degrees extension; 40 
degrees lateral bending; and 70 degrees rotation.  There was 
no tenderness.  The veteran was assessed with cervical spine 
strain.  February 2001 VA x-rays of the cervical spine 
reflect no acute fracture or subluxation.  There was mild 
straightening of the usual cervical lordotic curvature.  
There was no radiological evidence of degenerative or 
arthritic changes.  December 2001 VA x-rays of the cervical 
spine noted that anterior and posterior alignment was 
maintained.  No fractures were identified.  The odontoid view 
demonstrated normal alignment.  There was no precervical soft 
tissue swelling identified.  Oblique views were unremarkable.  
VA medical records did not reflect any other complaints or 
treatment relating to the cervical spine.  (See VA Treatment 
Records, March 2000 to May 2002; February 2003 to December 
2003; April 2004 to July 2004.)  The Board finds that the 
veteran's disability is not shown to result in slight 
limitation of motion of the cervical spine to warrant a 
compensable evaluation under Diagnostic Code 5290 prior to 
September 26, 2003.  

For the period beginning September 26, 2003, Diagnostic Code 
5237 is applicable.  The Board finds that veteran's 
disability is properly assigned a 10 percent evaluation where 
it is manifested by a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees, as indicated in the February 2001 VA 
examination.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, 
Note 2 (2006) (The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.)  As previously 
noted, the amended rating criteria, if favorable to the 
claim, can be applied only for periods from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00; 38 U.S.C.A. § 5110(g) (West 2002).

The veteran is not shown to have forward flexion of the 
cervical spine between 15 and 30 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis to warrant a higher, 20 percent 
evaluation from September 26, 2003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2006).  The Board has considered, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  The veteran is not shown to 
have additional functional loss due to pain warranting the 
assignment of a higher, 20 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2006).  

The veteran is also not shown to have headaches or migraines 
with characteristic prostrating attacks averaging one in two 
months over the last several months to warrant an additional 
evaluation under Diagnostic Code 8100 during any portion of 
the appeal period.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2006).  The February 2001 general VA examination and VA 
treatment records do not reflect chronic complaints or 
treatment relating to headaches.  (See VA Treatment Records, 
March 2000 to May 2002; February 2003 to December 2003; April 
2004 to July 2004.)  The Board notes that the veteran 
complained of headaches in December 2001 and in February 
2002, after head trauma related to a December 2001 auto 
accident, but medical records do not reflect chronic 
complaints of headaches thereafter.  Id.  

2.  Hypertension

Under Diagnostic Code 7101, for the evaluation of 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), a 10 percent evaluation is assigned 
when diastolic blood pressure is predominantly 100 or more, 
systolic blood pressure is predominantly 160 or more, or 
there is a history of diastolic blood pressure at 
predominantly 100 or more that requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).  
A 20 percent evaluation is assigned when diastolic pressure 
is predominantly 110 or more, or systolic pressure is 
predominantly 200 or more. Id.  A 40 percent evaluation is 
assigned when diastolic pressure is predominantly 120 or 
more.  Id.  A maximum 60 percent evaluation is assigned when 
diastolic pressure is predominantly at 130 or more.  Id.   
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id. at Note (1).  Hypertension is 
defined as diastolic blood pressure that is predominantly 90 
millimeters (mm) or greater, while isolated systolic 
hypertension is defined as systolic blood pressure that is 
predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  Id.  

VA treatment records reflect blood pressure readings as 
follows:152/100 (January 2001); 152/100, 175/100 (February 
2001 VA examination); 140/90 (May 2001); 140-150/90, 150/104 
(June 2001); 150/104 (August 2001); 190/126 (December 2001); 
190/125 (February 2002); 190/106 - 130/80 (March 19, 2002); 
124/98, 160/100 (March 2002); 148/118, 127/74, 117/63, 129/78 
(April 2002); 129/78 142/94, 142/94 (May 2002); 148/108 
(March 2003); 150/120 (April 2003); 156/110, 144/94, 156/112 
(September 2003); 158/118, 170/110 (November 2003); 142/101, 
138/90, 130/86 (December 2003); 132/86 April 2004.  During a 
July 2004 VA examination, three readings of the veteran's 
blood pressure were 123/84, 120/80, and 112/80.  He was 
diagnosed with hypertension, controlled on medications.  

VA treatment records and examinations show that diastolic 
blood pressure is predominantly under 100, with intermittent 
high blood pressure readings of 100 or more.  Systolic blood 
pressure is predominantly under 160, and the veteran requires 
continuous medication for control.  The Board finds that the 
veteran's hypertension most closely resembles the criteria 
for a 10 percent evaluation under Diagnostic Code 7101 for 
diastolic blood pressure is predominantly 100 or more, or a 
history of diastolic blood pressure at predominantly 100 or 
more that requires continuous medication for control.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2006).  The Board finds 
that diastolic pressure is not shown to be predominantly 110 
or more, or systolic pressure is not shown to predominantly 
200 or more to warrant a higher, 20 percent evaluation.  Id.   

C.  Conclusion

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disabilities have not 
been shown to cause marked interference with employment 
beyond that contemplated by the Schedule for Rating 
Disabilities, has not necessitated frequent periods of 
hospitalization, and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disabilities.  Thus, the 
Board finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The preponderance of the evidence is against finding that the 
veteran's chronic cervical strain with intermittent headaches 
warrants an initial compensable evaluation prior to September 
26, 2003.  The preponderance of the evidence is against 
finding that the veteran's chronic cervical strain with 
intermittent headaches warrants an increased initial 
evaluation from September 26, 2003.  The preponderance of the 
evidence is against finding that the veteran's hypertension 
warrants an increased initial evaluation.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claims.


ORDER

Prior to September 26, 2003, an initial compensable 
evaluation for chronic cervical strain with intermittent 
headaches is denied.
 
From September 26, 2003, an initial evaluation for chronic 
cervical strain with intermittent headaches, in excess of 10 
percent, is denied.

An increased initial evaluation for hypertension, in excess 
of 10 percent, is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


